Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	In response to amendment filed 04/05/2022, claims 1-19 have been amended. Claim 22 is new. Previous claim objection to claim 7 is withdrawn. 


Terminal Disclaimer
The terminal disclaimer filed on 04/05/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Previous double patenting rejection is withdrawn.

Allowable Subject Matter
Claims 12-22 are allowed over prior art. 
The primary reason for the allowance of the Claims 12 and 16 is the inclusion of the limitation, " wherein the first image comprises a first tag indicating a first field and first text location; reconstructing, using a neural network, a first field of user-entered text from the first image; creating a complete document by combining the first field of user-entered text and the received document, using the first tag…" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 12 and 16.
It would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 13-15 and 17-22 depending on claims 12 and 16 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kompalli (US 20170317983 A1) in view of NPL: Font Style Transfer Using Neural Style Transfer and Unsupervised Cross-domain Transfer, hereinafter Narusawa, in view of NPL: Generative Adversarial Text to Image Synthesis, hereinafter Reed, and further in view of Ono (US 20150221114 A1)


	In regards to claim 1, Kompalli teaches, A computer-implemented method comprising: (See abstract)
identifying, based on an automated analysis of a document, two or more fields of … text; separating each of the one or more fields of … text from the document; (See fig. 8B, paragraphs 71-72, the selected image document can be analyzed (e.g., by the processor 370 executing the word image identifier 326) to identify at least one text region within that image document and to further identify at least one word image contained in the at least one text region (i.e., to segment the text region into words). “At least one text region” signifies that in Kompalli, more than two text regions are possible to be identified, and Kompalli does not strictly restrict that only one text region can be identified) 
converting a first field of … text into an first image …wherein the first image comprises a graphical representation of the first field of … text to obfuscate the first field of … text in-transit to a second device; and transmitting, to the second device, the first image and the document. (See paragraph 72, The, for each identified word image, the following can be performed (e.g., by the processor 370 executing the word image scrambler 327): randomly select one of the shuffling patterns (i.e., a selected shuffling pattern) from the set of shuffling patterns; resize the word image so that it has the same predetermined size as the grid of cells, which is associated with the selected shuffling pattern; overlay the word image with the grid of cells that is associated with the selected shuffling pattern such that the cells contain portions of the word image; and, shuffle the positions of the cells within the grid according to the selected shuffling pattern in order to move the portions of the word image contained in the cells (816). Moving the portions of the word image in this manner creates a corresponding scrambled image, wherein, as discussed above, the level of granularity of the grid ensures that the word in the scrambled word image is unrecognizable to the human eye… Finally, all word images in the selected image document can be replaced with corresponding scrambled images (created as described above)… thereby generating the obfuscated document… Additionally, once an obfuscated document 392 is generated, the obfuscated document 392 can be communicated to a computer server 400 along with a request for processing (e.g., by the network interface 360 of the computerized device 300 over the WAN 101) (820). By communicating such an obfuscated document 392 instead of the image document 391 to the server 400, the client-server image document processing system disclosed herein minimizes risks associated with potential hacking of communication channels used for communication between the client computerized device 300 and the server 400. Claimed “second device” is server 400 herein)
Kompalli teaches document image containing text, however, does not indicate that text is user generated or user-entered text
However, Narusawa further teaches, user-entered text (See abstract, fig. 6-9, page 2, 4, user strokes… the sand character dataset includes several English words and handwritten arts images)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kompalli to further comprise method taught by Narusawa because recognition of user entered text to obfuscate said text for future use would have been desired. Such combination expands the operability (e.g. Kompalli was limited to image comprising text) and improves the method of Kompalli. 
Kompalli-Narusawa teaches, converting a first field of user-entered text into an image , however does not specifically teach, converting a first field of user-entered text into an image using a “neural network”,
However, Reed further teaches, converting a first field of user-entered text into an image using a “neural network”, (See abstract, fig. 6, and associated description)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kompalli-Narusawa to further comprise method taught by Reed because replacing scrambled image to images generated by neural network allows easier reverse tracking of text from images, as well as usage of GAN are unsupervised, so no labelled data is required to train them. 
Kompalli-Narusawa-Reed teaches text within the document does not specifically teach, tagging at least one of the user-entered text with the identified field and location of the text…	However, Ono further teaches, tagging at least one of the user-entered text with the identified field and location of the text… (See paragraphs 36, 75, 212, The tag information contains, for example, the input information, such as user speech and text, a point in time at which the tag information is associated with the content, a tagged position, a position which is specified by the user and which the tag information points to in the content described below (hereinafter, the position is also referred to as an "indication position"))
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kompalli-Narusawa-Reed to further comprise method taught by Ono because displaying tag information is advantageous so that the viewer can easily recognize a relationship between the content and the tag information associated with the content. Also, creating a tag allows easier data retrieval for further processing of the data within.

In regards to claim 2, Kompalli-Narusawa-Reed-Ono teaches the computer-implemented method of claim 1, comprising: encrypting, prior to the transmitting the first image and the document, the first image using an encryption key and an encryption algorithm; and transmitting, to the second device, the encrypted first image and the document. (See Kompalli paragraph 72, The, for each identified word image, the following can be performed (e.g., by the processor 370 executing the word image scrambler 327): randomly select one of the shuffling patterns (i.e., a selected shuffling pattern) from the set of shuffling patterns; resize the word image so that it has the same predetermined size as the grid of cells, which is associated with the selected shuffling pattern; overlay the word image with the grid of cells that is associated with the selected shuffling pattern such that the cells contain portions of the word image; and, shuffle the positions of the cells within the grid according to the selected shuffling pattern in order to move the portions of the word image contained in the cells (816). Moving the portions of the word image in this manner creates a corresponding scrambled image, wherein, as discussed above, the level of granularity of the grid ensures that the word in the scrambled word image is unrecognizable to the human eye and to conventional image document processors. Finally, all word images in the selected image document can be replaced with corresponding scrambled images (created as described above) (e.g., by the processor 370 executing the obfuscated document generator 328), thereby generating the obfuscated document (818). Any obfuscated documents 392 created in this manner can be stored in memory 310. Additionally, once an obfuscated document 392 is generated, the obfuscated document 392 can be communicated to a computer server 400 along with a request for processing (e.g., by the network interface 360 of the computerized device 300 over the WAN 101) (820). By communicating such an obfuscated document 392 instead of the image document 391 to the server 400, the client-server image document processing system disclosed herein minimizes risks associated with potential hacking of communication channels used for communication between the client computerized device 300 and the server 400.)

In regards to claim 3, Kompalli-Narusawa-Reed-Ono teaches the computer-implemented method of claim 1, wherein the automated analysis of the document comprises image segmentation to identify the two or more fields of user-entered text. (See Kompalli paragraph 72, A selected one of the image documents 391 can then be processed (e.g., by the processor 370 of the computerized device 300 executing the various different instruction portions of image document processing module 325) in order to create an obfuscated document (i.e., a document that is rendered unclear, unintelligible, etc.) from the selected image document. Specifically, the selected image document can be analyzed (e.g., by the processor 370 executing the word image identifier 326) to identify at least one text region within that image document and to further identify at least one word image contained in the at least one text region (i.e., to segment the text region into words) (814). Techniques for analyzing an image document to identify text regions and to segment the text regions into words are well known in the art and, thus, the details of such techniques are omitted from this specification in order to allow the reader to focus on the salient aspects of the disclosed system)


In regards to claim 5, Kompalli-Narusawa-Reed-Ono teaches the computer-implemented method of claim 1, wherein converting the first field of user-entered text into the first image comprises an image-to-image transformation.  (See Kompalli paragraph 72, transformation of text images to scrambled image)

In regards to claim 6, Kompalli-Narusawa-Reed-Ono teaches the computer-implemented method of claim 1, wherein converting the first field of user-entered text into the first image comprises a text-to-image transformation. (See Reed abstract, fig. 6 and associated description)

In regards to claim 7, Kompalli-Narusawa-Reed-Ono teaches the computer-implemented method of claim 1, wherein converting the first field of user-entered text into the first image comprises a font transformation. (See Narusawa abstract, figs. 6-9 and associated description)

	Claim 8 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

	Claim 9 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

	Claim 10 is similar in scope to claim 3+4, therefore, it is rejected under similar rationale as set forth above. Claim 10 requires selection of “at least one of”.

	Claim 11 is similar in scope to claim 5+6+7, therefore, it is rejected under similar rationale as set forth above.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kompalli (US 20170317983 A1) in view of NPL: Font Style Transfer Using Neural Style Transfer and Unsupervised Cross-domain Transfer, hereinafter Narusawa, in view of NPL: Generative Adversarial Text to Image Synthesis, hereinafter Reed, in view of Ono (US 20150221114 A1), and further in view of Gupta et al. (US 20190272420 A1)

In regards to claim 4, Kompalli-Narusawa-Reed-Ono teaches the computer-implemented method of claim 1. Combined references teach two or more fields of user-entered text (See Kompalli paragraphs 71-72), however, does not specifically teach, wherein the automated analysis of the document comprises background subtraction to identify the … fields of user-entered text. 
However, Gupta further teaches, wherein the automated analysis of the document comprises background subtraction to identify the … fields of user-entered text..(See paragraph 32, The text detection module 104 is configured to perform a text localization so as to detect texts in the inspection sheet being processed… The text detection module 104 removes the unwanted information using background subtraction, which in turn is achieved by virtue of template matching. In this step, the text detection module 104 subtracts the template sheet identified as matching the inspection sheet, from the inspection sheet; leaving behind only the contents added by the user (for example, refer to the text and arrows in FIG. 11a), in the inspection sheet)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kompalli-Narusawa-Reed-Ono to further comprise method taught by Gupta because removing the contents from the document before performing the text detection improves accuracy of the text detection (paragraph 32).


	Claim 10 is similar in scope to claim 3+4, therefore, it is rejected under similar rationale as set forth above. Claim 10 requires selection of “at least one of”.



Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment.
	In order to overcome rejection of claim 1, Examiner suggests further clarifying “tag” especially how such tag is utilized. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177